Citation Nr: 9917630	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Timeliness of appeal for service connection for residuals of 
a left hand injury, a right knee injury and injury of the 
ribs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to July 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 determination of the St. Petersburg, 
Florida VARO, which found that a November 1958 rating 
decision had become final. 


FINDINGS OF FACT

1.  A November 1958 rating decision denied service connection 
for residuals of injuries of the left hand, right knee and 
ribs.  The veteran was informed of the denial and of his 
appellate rights by letter from the RO dated in November 
1958.  He did not submit s timely appeal.

2.  The November 1958 rating decision became final.  


CONCLUSION OF LAW

The veteran did not timely appeal a November 1958 rating 
decision denying service connection for residuals of injuries 
of the left hand, right knee and ribs; the decision is final.  
38 U.S.C. § 3305; Department of Veterans Affairs Regulation 
1008; effective January 1, 1958 to December 31, 1958.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law grants a period of 1 year from the date of notice of 
the result of an initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis. 38 U.S.C. § 3305; Department of 
Veterans Affairs Regulation 1008; effective January 1, 1958 
to December 31, 1958. 


Background

By rating decision in November 1958, the Toledo VARO denied 
service connection for residuals of injuries of the left 
hand, right knee and ribs.  By letter from the RO also dated 
in November  1958, the veteran was informed of the denial and 
of his appellate rights.  He did not appeal the denial within 
one year of notification.  In June 1997, the veteran filed 
another claim for service connection.  In July 1997, the St. 
Petersburg VARO informed him that the November 1958 decision 
had become final and that he could reopen his claims by 
submitting evidence not previously considered that would tend 
to support his claims.  The veteran thereafter filed a timely 
notice of disagreement and substantive appeal as to the issue 
of timeliness.

Analysis

The veteran was informed of the disallowance of his claims in 
November 1958.  The notification included his appellate 
rights.  He did not submit an appeal within one year, and, 
accordingly, that rating decision became final.  The 
documents submitted in 1997 and thereafter clearly do not 
fall within the 1 year appeal period.


ORDER

The veteran did not timely appeal a November 1958 rating 
decision that denied service connection for residuals of 
injuries of the left hand, right knee and ribs; that rating 
decision is final.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

